United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.W., Appellant
and
DEPARTMENT OF THE ARMY, WHITE
SANDS MISSILE RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Miriann D. Ozur, Esq., for the Director

Docket No. 14-344
Issued: July 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 2, 2013 appellant, through his attorney, filed a timely appeal from a
September 9, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant has more than a two percent impairment to each lower
extremity for which he received schedule awards.
On appeal, appellant’s counsel argues that the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2009) (A.M.A., Guides) and in
particular, the use of The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using
the Sixth Edition (July/August 2009) (The Guides Newsletter) is inappropriate as junk science.
He argued that appropriate scientific methodology, including peer review, was not utilized in
1

5 U.S.C. §§ 8101-8193.

developing these standards. The Director of OWCP responded and noted that The Guides
Newsletter has been consistently upheld by the Board as an appropriate method for calculating
permanent impairment due to spinal injuries under FECA. Further, appellant’s attorney did not
establish that OWCP abused its discretion in applying The Guides Newsletter in determining
permanent impairment in this case.
FACTUAL HISTORY
OWCP accepted that appellant, a 52-year-old toxic materials handler, sustained a sprain
of the back, lumbar region and lumbosacral radiculopathy, aggravation of degenerative
lumbar/lumbosacral spine and lumbar spondylolisthesis while moving a basket in the
performance of duty on April 20, 2007. In an October 17, 2011 decision, the Board found that
he had no employment-related permanent impairment to a scheduled member or function of the
body. The facts as set forth in the Board’s prior decision are hereby incorporated by reference.2
On August 29, 2012 appellant filed claim for a schedule award. In a September 6, 2012
report, Dr. Charles Zaltz, a Board-certified orthopedic surgeon, stated that appellant had a spinal
impairment, pursuant to the A.M.A., Guides, of 19 percent based on Table 17-4 on page 571 of
the A.M.A., Guides. He noted that appellant’s impairment fell into class 3 related to stenosis at
L4-5 and L5-S1 along with an alteration of motion segment integrity. Dr. Zaltz noted that
appellant had persistent radiculopathy and a single appropriate level as indicated by the
weakness of dorsiflexion of the extensor halluces longus on the right side and an
electromyogram, which is demonstrated as acute radiculopathy bilaterally at L5. He also noted a
documented history and an observed history of walking for less than five minutes related to
spinal stenosis and scarring at the operative site. Dr. Zaltz noted no vascular reasons for the
claudication and no evidence of a cauda equine syndrome.
On September 25, 2012 Dr. Michael M. Katz, a medical adviser, reviewed the medical
report of Dr. Zaltz, which he found not probative as FECA does not allow a schedule award for
the spine nor recognize whole person impairment. He noted that spinal nerve injury was best
determined using the method described in The Guides Newsletter and recommended that a
second opinion specialist evaluate appellant.
OWCP referred appellant to Dr. Zvi Kalisky, a Board-certified physiatrist, for a second
opinion. In a December 19, 2012 report, Dr. Kalisky noted that appellant’s clinical diagnosis
was bilateral L5 radiculopathy which was confirmed by electrodiagnosis. He used the sixth
edition of the A.M.A., Guides and The Guides Newsletter of July/August 2009. Dr. Kalisky
opined that appellant had a two percent impairment of his left and right lower extremities.
Appellant presented with mild sensory findings in the left lower extremity in the L5 root
distribution. Dr. Kalisky diagnosed left L5 radiculopathy which was confirmed by an
electrodiagnostic study. Under Table 16-11, page 533, of the A.M.A., Guides appellant’s
sensory deficit was consistent with severity I (mild). Dr. Kalisky noted that motor examination
of the left lower extremity was intact and there was no motor radiculopathy to be rated. Table 2
2

Docket No. 11-191 (issued October 17, 2011). On April 20, 2007 appellant, then a 52-years-old toxic material
handler, filed a traumatic injury claim alleging that, on that date, while moving a basket, he felt a sharp pain in his
lower back.

2

of The Guides Newsletter, July/August 2009 specified that L5 mild sensory deficit is class
1 impairment with a default value of one to the percent lower extremity. As for adjustment,
Dr. Kalisky noted that, as GRIDS physical examination was used to define the class impairment,
it did not serve as an adjustment. For functional history adjustment, the American Association of
Orthopedic Surgeons (AAOS) lower limb score was 57 which is consistent with grade modifier
2. With regard to clinical studies (electrodiagnosis), Dr. Kalisky used a grade modifier 1 for
mild pathology. The net adjustment was calculated to be +1, moving to the right of the default
value to grade D, which resulted in two percent lower extremity impairment for
L5 radiculopathy. Since there were no valid motor findings on examination, the impairment
rating was limited to sensory radiculopathy. Appellant had no (zero percent) lower extremity
impairment or motor radiculopathy, thus the total left lower extremity impairment was two
percent.
With regard to the right lower extremity, Dr. Kalisky noted that appellant also presented
with mild sensory findings in the right in L5 root distribution that was confirmed by
electrodiagnostic study. Under Table 16-11 of the A.M.A., Guides, appellant’s sensory deficit
was consistent with severity I (mild). Motor examination of the right lower extremity was intact
and there was no motor radiculopathy to be rated. Table 2 of The Guides Newsletter,
July/August 2009 specified that L5 mild sensory deficit is class 1 impairment with default value
of one percent lower extremity impairment. Dr. Kalisky again noted that GRIDS physical
examination was used to define the class impairment, therefore, did not serve as an adjustment
under functional history adjustment, appellant’s AAOS lower limb score was 57, which was
consistent with grade modifier 2. For clinical studies (electrodiagnosis) he had grade modifier 1
for mild pathology. The net adjustment is +1, moving to the right of the default value to grade D
which results in two percent lower extremity impairment for L5 radiculopathy. Since there were
no valid motor findings on examination, the impairment rating was limited to sensory
radiculopathy. Dr. Kalisky noted no (zero percent) lower extremity impairment for motor
radiculopathy and concluded that the total right lower extremity impairment is two percent.
On February 1, 2013 Dr. H. Mobley, a medical adviser, agreed with Dr. Kalisky’s
ratings.
On March 19, 2013 OWCP granted schedule awards for two percent loss of use of the
right and left lower extremities.
On April 1, 2013 appellant, through counsel, requested a hearing before an OWCP
hearing representative. At the July 16, 2013 hearing, he testified that he had failed back
syndrome as his surgery did not work. Appellant noted that he could not bend over and often
lost his balance. He noted constant pain in both legs.
In a decision dated September 9, 2013, the hearing representative affirmed the March 19,
2013 decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform stands applicable to all
claimants. OWCP evaluates the degree of permanent impairment according to the standards set
forth in the specified edition of the A.M.A., Guides.5 The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.6
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.7 Neither FECA nor the implementing federal
regulations provide for payment of a schedule sward for the permanent loss of use of the back,
the spine or the body as a whole; a claimant is not entitled to such a schedule award.8 The Board
notes that section 8101(19) specifically excludes the back from the definition of organ.9 A
claimant may receive a schedule award for any permanent impairment to the upper or lower
extremities even though the cause of the impairment originated in the spine.10
The sixth edition of the A.M.A., Guides provides a specific methodology for rating spinal
nerve impairment, set forth in the July/August 2009 The Guides Newsletter.11 It was designed
for situations in which a particular jurisdiction, such as FECA, mandated ratings for extremities
and precluded ratings for the spine. FECA-approved methodology is premised on evidence of
radiculopathy affecting the upper and/or lower extremities. The appropriate tables for rating
spinal nerve extremity impairment are incorporated in the Federal (FECA) Procedure Manual.12
The Board has recognized the adoption of this methodology as proper in order to provide a

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any physician evaluating
permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
6

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

9

5 U.S.C. § 8101(19).

10

Thomas J. Engelhart, supra note 7.

11

The methodology and applicable tables were published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009).
12

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

4

uniform standard applicable to each claimant for a schedule award for extremity impairment
originating in the spine.13
ANALYSIS
OWCP accepted appellant’s claim for sprain of the back, lumbar region; lumbosacral
radiculopathy; aggravation of degeneration of lumbar/lumbosacral spine; and lumbar
spondylolisthesis. It granted schedule awards for two percent impairment of each lower
extremity.
Dr. Zaltz stated that appellant had a 19 percent impairment of the spine based on Table
17-4 on page 571 of the A.M.A., Guides. However, neither FECA nor the implementing federal
regulations provide for a schedule award based on impairment to the back or spine. A schedule
award is permissible, however, when the employment-related spinal condition affects the upper
or lower extremities.14 The Board notes that FECA does not authorize schedule awards for loss
of use of the body as a whole.15 The impairment rating of Dr. Zaltz is of little probative value.16
OWCP properly forwarded the report of Dr. Zaltz to the medical adviser, who determined that a
second opinion evaluation was necessary. Accordingly, OWCP referred appellant to Dr. Kalisky
for a second opinion and to apply the sixth edition of the A.M.A., Guides.
The Board finds that Dr. Kalisky properly applied the A.M.A., Guides. Dr. Kalisky
noted that appellant’s clinical diagnosis was bilateral L5 radiculopathy that was confirmed by
electrodiagnosis. Pursuant to Table 16-11 of the A.M.A., Guides, appellant’s bilateral sensory
deficit was mild with severity I.17 Dr. Kalisky made identical findings for each extremity with
regard to the adjustments. He noted that there was no motor radiculopathy. Applying Table 2 of
The Guides Newsletter, Dr. Kalisky noted that a class 1 impairment had a default value of one
percent of the lower extremity. He found no adjustment for physical examination but found a
grade modifier 2 for functional history and a grade modifier 1 for mild pathology evinced by
clinical studies. Based on the adjustments, Dr. Kalisky moved the default value to the right to
grade D, which represented two percent lower extremity impairment for L5 radiculopathy to
each extremity. Dr. Mobley agreed with the impairment ratings. There is no medical evidence
establishing greater impairment.18 Accordingly, OWCP properly determined that appellant had a
two percent impairment of each lower extremity and issued a schedule award in that amount.
On appeal, counsel asserts that OWCP’s rating methodology for extremity impairment
originating in the spine amounts to junk science. He also further maintained that The Guides
Newsletter was not an official publication of the American Medical Association. As noted,
13

D.S., Docket No. 14-12 (issued March 18, 2014).

14

Id.

15

M.E., Docket No. 13-159 (issued May 14, 2013).

16

J.S., Docket No. 13-381 (issued April 26, 2013).

17

A.M.A., Guides 533.

18

T.R., Docket No. 12-988 (issued February 22, 2013).

5

however, OWCP’s reliance on the July/August 2009 The Guides Newsletter as incorporated into
the Federal (FECA) Procedure Manual is a proper exercise of the Director’s discretion.19 The
Board has long recognized the discretion of OWCP to adopt and utilize various editions of the
A.M.A., Guides for assessing permanent impairment.20 OWCP adopted the sixth edition of the
A.M.A., Guides for rating impairment of the upper or lower extremities caused by a spinal
injury, as provided in section 3.700 of its procedures which incorporates the proposed tables
outlined in the July to August 2009 The Guides Newsletter.21 The Board has recognized this
adoption as proper in order to provide a uniform standard applicable to each claimant for a
schedule award.22
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not have greater than two percent impairment to each
lower extremity for which he received a schedule award.

19

E.D., Docket No. 13-2024 (issued April 24, 2014).

20

D.S., supra note 13.

21

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).
22

D.S., supra note 13.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 9, 2013 is affirmed.
Issued: July 23, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

